Citation Nr: 0217119	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-04 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability, and, if so, whether the reopened claim should be 
granted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1942 
to December 1945, and from April 1946 to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in September 
2002.

The Board notes that although the RO described the issue on 
appeal as limited to degenerative arthritis of the 
lumbosacral spine, the record clearly reflects that the 
veteran has consistently sought service connection for a low 
back disability which includes, but is not limited to, any 
arthritis affecting his lumbosacral spine.  Accordingly, the 
issue before the Board is as listed on the title page of 
this action.


FINDINGS OF FACT

1.  An unappealed October 1956 rating decision denied 
entitlement to service connection for low back disability.

2.  A subsequent unappealed rating decision of January 1983 
denied service connection for low back disability, including 
arthritis of the lumbosacral spine; an unappealed February 
1996 VA decision denied service connection for low back 
disability.

3.  Evidence received since the February 1996 VA decision is 
not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The veteran's current lumbosacral disc disease and 
lumbosacral arthritis are attributable to his military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
the veteran's claim for service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

2.  Lumbosacral disc disease and lumbosacral arthritis are 
the result of disease or injury incurred during the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that during the pendency of the 
instant appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)) was enacted.  The VCAA appears 
to have left intact the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, as in this 
case, the final regulations are effective November 9, 2000, 
and "merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  With respect to claims to reopen based on the 
submission of new and material evidence, the revisions 
provide for a limited duty on the part of VA to assist the 
veteran in obtaining evidence in support of his claim, but 
only for those claims filed on or after August 29, 2001; the 
veteran's claim was filed in September 2000.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is 
irrelevant.  Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for 
the Federal Circuit issued an opinion which overturned the 
test for materiality established by the United States Court 
of Appeals for Veterans Claims (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

An October 1956 rating decision denied service connection 
for low back disability.  A January 1983 rating decision 
thereafter denied entitlement to service connection for low 
back disability, including arthritis of the lumbosacral 
spine.  A VA decision of February 1996 denied entitlement to 
service connection for low back disability on the basis that 
the veteran had failed to submit any new and material 
evidence in connection with an October 1995 claim.  With 
respect to each of the above decisions, the veteran was 
apprised of the decision and of his appellate rights with 
respect thereto, but he did not appeal.  Since the October 
1956 and January 1983 rating decisions, and the February 
1996 VA decision, were not appealed by the veteran, those 
decisions are final, and the veteran does not contend 
otherwise.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.1103 (2002).

As a result, service connection for low back disability may 
now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudications.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the February 1996 VA 
decision included service medical records which show that 
the veteran was treated for cold symptoms, including 
backaches.  The report of the veteran's examination for 
discharge for his second period of service notes, 
historically, that he had sustained a sprain of his lumbar 
region in 1944; physical examination demonstrated the 
absence of any limitation of low back motion.

Also of record at the time of the February 1996 VA decision 
was a statement by A.B. dated in August 1956.  A.B. 
indicates that she was married to the veteran before, during 
and after service, and that the veteran complained of low 
back pain beginning in service and continuing thereafter.

Also of record was the report of an April 1956 examination 
conducted in connection with an application by the veteran 
for VA hospital treatment.  The examination report indicates 
that the veteran exhibited localized L4 pain, without 
evidence of orthopedic pathology affecting his back; the 
report indicates that the veteran was to be referred for an 
orthopedic consultation.  The report of the referenced 
consultation notes historically that the veteran fell on a 
stair step in February 1956 and injured his lower back.  
After examining the veteran and noting that X-ray studies of 
the lumbosacral spine were negative, the attending physician 
concluded that no diagnosis was warranted.

The evidence on file at the time of the February 1996 VA 
decision additionally included an August 1956 statement by 
P.S., M.D., as well as a September 1956 statement by J.Z., 
D.C.  Dr. P.S. noted that the veteran reported injuring his 
lower back in February 1956 when he fell onto some concrete 
steps.  Dr. P.S. indicated that physical examination of the 
veteran revealed the typical back of a person who had 
strained himself in lifting, probably superimposed by 
injury, and he noted that X-ray studies were negative.  Dr. 
J.Z. indicated that the veteran presented with sacro-iliac 
slip causing nerve pressure and pain.  

The evidence on file at the time of the February 1996 VA 
decision lastly included the report of a November 1982 VA 
examination, at which time the veteran reported injuring his 
back in service from a fall.  Following physical examination 
of the veteran, the examiner diagnosed probable degenerative 
changes of the lumbar spine.  X-ray studies received by the 
examiner shortly thereafter demonstrated the presence of 
osteophytes about the L3 and L4 disc spaces, as well as 
minimal narrowing of the L5 disc space.

Pertinent evidence added to the record since the February 
1996 VA decision includes copies of the veteran's service 
medical records, as well as VA treatment reports for January 
1996 to February 2001 and the report of a November 2000 VA 
examination.  The added evidence also includes the 
transcript of the veteran's September 2002 hearing before 
the undersigned.

The copies of the pertinent service medical records are 
duplicative of those service medical records previously 
considered.

The VA treatment reports document the veteran's low back 
complaints as well as his contention that he injured his 
lower back in service when he was thrown from a truck.  
Diagnostic studies showed the presence of degenerative joint 
disease of the lumbosacral spine as well as degenerative 
disc disease with posterior disc bulging at the L2-L3 and 
L5-S1 levels.

The November 2000 VA examination report records the 
veteran's assertion that he sustained an injury to his lower 
back in service from a fall, for which he was hospitalized 
for 30 days.  He indicated that he had experienced back 
trouble continuously since that time.  Following physical 
examination, the examiner diagnosed multi-level bulging 
discs in the entire lumbar spine with neuraforaminal 
encroachment at L5-S1, as well as superimposed degenerative 
joint disease consistent with the veteran's age in the 
entire lumbosacral spine.  The examiner concluded that the 
veteran had totally disabling low back problems, including 
bulging discs and left sciatica, which were secondary to his 
fall in service. 

At his September 2002 hearing before the undersigned, the 
veteran testified that he injured his lower back in service 
when he fell from a truck, and that he was hospitalized 
therefor for about 30 days.  He indicated that he continued 
to receive outpatient treatment for his low back complaints 
while in service, and that he was treated soon after service 
for the same complaints.  The veteran denied any post-
service history of intercurrent injury to his back.

The evidence previously of record notably contained no 
opinion linking the veteran's current low back disability to 
his period of service.  As described above, evidence 
submitted since the February 1996 VA decision includes the 
opinion from the November 2000 VA examiner which concludes 
that the veteran's low back disability originated in service 
from a fall.  This evidence is clearly new and material, and 
the veteran's claim is therefore reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 
155 F.3d 1356 (1998). 

This does not end the Board's inquiry, however.  Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).  Service incurrence of arthritis during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002). 

Although the veteran's service medical records do not 
document treatment for a low back injury, and only note the 
presence of backaches in connection with treatment for an 
upper respiratory infection, the report of his examination 
for discharge for his second period of service indicates 
that he did in fact sustain a lumbar sprain in service.  
Moreover, the November 2000 VA examiner has essentially 
concluded that the veteran's current low back disability, 
including disc and joint disease, is related to a fall he 
experienced in service.  The Board finds that the examiner's 
opinion is supported by the report of examination for 
discharge, as well as by the veteran's testimony before the 
undersigned and the statement by A.B., who was married to 
the veteran throughout the relevant portions of his service 
and who indicated that the veteran's low back complaints 
began in service.  In light of the above, the Board finds 
that the evidence supporting the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is in order for lumbosacral disc disease and 
lumbosacral arthritis.  

In deciding this claim on the merits, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, as well as the implementing 
regulations of August 29, 2001.  The Board finds that the 
VCAA's duty-to-notify provision has been fulfilled as 
evidenced by the May 2001 notice to the veteran apprising 
him of the April 2001 rating decision, as well as by the 
statement of the case issued in February 2002, and by an 
October 2000 letter from the RO.  Moreover, the record 
reflects that all evidence required to fairly adjudicate the 
instant claim has been obtained.  In any event, in light of 
the disposition of the veteran's claim as described above, 
the Board finds that the veteran will not be prejudiced by 
any failure on the part of VA to undertake additional notice 
or assistance duties under the VCAA.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been submitted, reopening 
of the claim for service connection for low back disability 
is granted.

Entitlement to service connection for lumbosacral disc 
disease and lumbosacral arthritis is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

